—In an action, inter alia, for a judgment declaring the rights of the parties to the proceeds of a certain life insurance policy, the plaintiff appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Suffolk County (Floyd, J.), entered July 20, 1994, as denied that branch of its motion which was for summary judgment, granted the cross motion of the defendant Roslyn Bell for summary judgment, and declared that Bell is the legal and equitable owner of the proceeds of the policy.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The plaintiff failed to establish that payment of the proceeds *498of the subject insurance policy to the defendant Roslyn Bell, the owner and beneficiary of the policy, would constitute unjust enrichment (see, Paramount Film Distrib. Corp. v State of New York, 30 NY2d 415, 421, cert denied 414 US 829). Under the facts of this case, the court properly granted Bell’s cross motion for summary judgment declaring that she is the owner of the subject proceeds (see, CPLR 3212 [b]). Sullivan, J. P., Thompson, Copertino, Krausman and Florio, JJ., concur.